625 F.2d 1311
UNITED STATES of America, Plaintiff-Appellee,v.J. Lee HAVENS, Defendant-Appellant.
No. 78-5411.
United States Court of Appeals, Fifth Circuit.
Sept. 17, 1980.Rehearing Denied Oct. 24, 1980.

Appeal from the United States District Court for the Southern District of Florida; James Lawrence King, Judge.
Robert S. McCain, Fort Lauderdale, Fla., for defendant-appellant.
Hugh F. Culverhouse, Jr., Asst. U.S. Atty., Miami, Fla., Ann T. Wallace, Atty., App. Section, Criminal Div., U.S. Dept. of Justice, Washington, D.C., for plaintiff-appellee.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before WISDOM, GOLDBERG, and VANCE, Circuit Judges.
PER CURIAM:


1
Pursuant to the judgment of the Supreme Court, ---- U.S. ----, 100 S.Ct. 1912, 64 L.Ed.2d 599, of the United States reversing the decision of this court, 592 F.2d 848, and remanding this case for further proceedings, the judgment of conviction as entered by the United States District Court for the Southern District of Florida is


2
AFFIRMED.